Citation Nr: 1545939	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  12-24 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as due to in-service herbicide exposure.

2.  Entitlement to service connection for peripheral vascular disease, including as due to diabetes mellitus.

3.  Entitlement to service connection for hair loss, including as due to diabetes mellitus.

4.  Entitlement to service connection for bilateral varicose veins of the legs including as due to diabetes mellitus.

5.  Entitlement to service connection for urinary incontinence, including as due to diabetes mellitus.

6.  Entitlement to service connection for fluctuating visual acuity, including as due to diabetes mellitus.

7.  Entitlement to service connection for skin pigmentation changes, including as due to diabetes mellitus.

8.  Entitlement to service connection for an acquired psychiatric disorder, including as due to diabetes mellitus.

9.  Entitlement to service connection for erectile dysfunction, including as due to diabetes mellitus.

10.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, including as due to diabetes mellitus.

11.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to diabetes mellitus.

12.  Entitlement to service connection for hypertension, including as due to diabetes mellitus.

13.  Entitlement to service connection for carpal tunnel syndrome of the left hand including as due to diabetes mellitus.

14.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD) and colitis including as due to diabetes mellitus.

15.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied all of the claims listed on the title page of this decision.  The Veteran disagreed with this decision later in April 2010.  He perfected a timely appeal in August 2012.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as shown on the title page of this decision.

The issue of entitlement to service connection for heart disease has been raised by the record in an April 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Having reviewed the record evidence, the Board finds that additional development is necessary before this appeal may be adjudicated on the merits.

The Veteran contends that he incurred diabetes mellitus as a result of service, to include as a result of presumed exposure to herbicides while in the Republic of Vietnam.  

The Veteran submitted a letter dated in November 2009 from a private clinician, Dr. Ortiz, who indicated that he has diabetes.  Medical records from the Social Security Administration (SSA) also reflect diagnoses of diabetes mellitus, type II during the pendency of the claim.  However, VA examination reports dated in March 2010 and May 2012 indicate that the Veteran was not found to have diabetes by VA examiners.  

At the May 2012 VA diabetes examination, the examiner indicated that the Veteran had received treatment from private endocrinologists, Dr. Miriam Allende and Dr. Vergara, since the early 1990's for borderline glucose levels suggestive of pre-diabetes.  He continued to see Dr. Vergara at the time of the VA examination.  Medical records from these physicians have not been associated with the claims file.

Based on the discrepancy between the VA and private medical evidence, and the indication that there are additional private medical records which are outstanding, service connection for diabetes is remanded.  On remand, the AOJ also should attempt to obtain any outstanding private treatment records and afford the Veteran with a new VA examination to determine whether he has diabetes and the etiology thereof.  See 38 C.F.R. § 3.159.

The Veteran further contends that he incurred peripheral vascular disease, hair loss, varicose veins of the bilateral lower extremities, urinary incontinence, fluctuating visual acuity, skin pigmentation changes, an acquired psychiatric disorder, erectile dysfunction, hypertension, peripheral neuropathy of the bilateral upper and lower extremities, left hand carpal tunnel syndrome, and a gastrointestinal disability, to include GERD and colitis as a result of his diabetes mellitus or; in the alternative, as a result of active service.

The Board has remanded the issue of entitlement to service connection for diabetes.  Based on the evidence and the Veteran's contentions, the claims of service connection for peripheral vascular disease, hair loss, varicose veins of the bilateral lower extremities, urinary incontinence, fluctuating visual acuity, skin pigmentation changes, a psychiatric disability (depression), erectile dysfunction, hypertension, peripheral neuropathy of the bilateral upper and lower extremities, left hand carpal tunnel syndrome, and gastrointestinal disability are inextricably intertwined with the pending claim of service connection for diabetes.  Therefore, a final decision by the Board on the Veteran's claims for these 12 claimed disabilities would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).

SSA records show a diagnosis of hypertension during the pendency of the appeal.  In addition, the Veteran has submitted a letter from Dr. Ortiz who has indicated that the Veteran has hypertension.  At the VA examination in March 2010, a VA examiner noted that the Veteran had a diagnosis of hypertension since 1995 and was on continuous medication for such.  A nexus opinion was not provided.  At the VA examination in May 2012, the Veteran reported that he was diagnosed with hypertension in the early 1990's around the time that he was found to have borderline glucose levels.  The examiner noted that the Veteran has a 'history of hypertension,' but a nexus opinion was not provided.  The examination report is inadequate for adjudication purposes and an addendum opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Veteran is competent to report symptoms of hair loss, varicose veins, urinary incontinence, changes in his visual acuity, and skin pigmentation changes- and he has essentially indicated to his private physician that he currently suffers from such symptoms.  This same private clinician has suggested that the Veteran also has peripheral vascular disease that may be related to diabetes.

With respect to the claimed for carpal tunnel syndrome of the left hand and gastrointestinal disability, to include GERD and colitis, a review of the VBMS show that he was diagnosed as having carpal tunnel syndrome following a private electromyograph (EMG) on September 29, 2008.  He also was diagnosed as having a gastrointestinal disability (which was characterized as colitis, a history of diverticulitis, and a history of chronic gastritis) following private outpatient treatment on May 18, 2009.  SSA records also show a diagnosis of gastritis. 

VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  To date, the Veteran has not been scheduled for appropriate examinations to determine the nature and etiology of his claimed disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of the claimed peripheral vascular disease, hair loss, varicose veins of the bilateral lower extremities, urinary incontinence, fluctuating visual acuity, skin pigmentation changes, a psychiatric disability (depression), erectile dysfunction, hypertension, peripheral neuropathy of the bilateral upper and lower extremities, left hand carpal tunnel syndrome, and gastrointestinal disability.

The Board further notes that the SSA records show there may be additional private treatment records that are outstanding.  The Veteran reported that he received treatment from Dr. J. Maldonado for diabetes, hypertension, gastrointestinal concerns, and carpal tunnel.  He also identified Dr. Victoria and Dr. A. Torres Borges as having treated him for diabetes and gastrointestinal problems.  On remand, the RO should seek to obtain any additional records to include from these providers.  See 38 C.F.R. § 3.159.

Finally, the Veteran also contends that he is unemployable as a result of these not yet service-connected disabilities, thereby entitling him to a TDIU.  

The adjudication of the service connection claims being remanded to the AOJ likely will impact adjudication of the Veteran's TDIU claim.  Accordingly, these claims are inextricably intertwined and, as such, adjudication of the Veteran's TDIU claim must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his claimed disabilities since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already, to include those from Dr. M. Allende, Dr. Vergara, Dr. J. Maldonado, Dr. Victoria, and Dr. A. Torres.  If any records obtained are in Spanish, please obtain English translations.  A copy of any records obtained (and any English translations), to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his diabetes mellitus.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file, the results of the physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to address the following:

a) State whether the Veteran currently has diabetes mellitus, type II or has had such condition at any time during the pendency of this appeal (e.g. since 2009).

In doing so, and to the extent possible, the examiner is asked to resolve the apparent conflict in the medical evidence of record between the diagnosis of diabetes mellitus provided following private outpatient treatment on May 18, 2009, and the March 2010 and May 2012 VA examination reports.  A complete rationale must be provided for any opinions expressed.

b) If diabetes is present on examination (or was present during the appeal period), then state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that diabetes mellitus had onset in or, is related to active service, including as due to in-service herbicide exposure.  

The examiner is advised that the Veteran's service personnel records confirm that he served in country in the Republic of Vietnam; thus, his in-service herbicide exposure is presumed.  The examiner also is advised that the lack of contemporaneous service treatment records, alone, showing diabetes mellitus is insufficient rationale for a nexus opinion.

3.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed peripheral vascular disease, hair loss, varicose veins of the bilateral lower extremities, urinary incontinence, fluctuating visual acuity, skin pigmentation changes, an acquired psychiatric disability, erectile dysfunction, hypertension, peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, left hand carpal tunnel syndrome, and a gastrointestinal disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

a) Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorders, the examiner is asked to state whether it is at least as likely as not that the claimed peripheral vascular disease, hair loss, varicose veins of the bilateral lower extremities, urinary incontinence, fluctuating visual acuity, skin pigmentation changes, acquired psychiatric disability, erectile dysfunction, hypertension, peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, left hand carpal tunnel syndrome, and a gastrointestinal disability had onset in or are otherwise related to active service, to include as a result of exposure to herbicides; or whether caused by or aggravated by any other disability that is found to be service-connected.

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate. 
b) If the examiner finds that a service-connected disability has "aggravated" any of the claimed peripheral vascular disease, hair loss, varicose veins of the bilateral lower extremities, urinary incontinence, fluctuating visual acuity, skin pigmentation changes, acquired psychiatric disability, erectile dysfunction, hypertension, peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, left hand carpal tunnel syndrome, and a gastrointestinal conditions, then the examiner must comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of such disability(ies). 

c) If a baseline is established, the examiner must comment on how much such disability(ies) has worsened in severity as a result of the natural progress of the disability(ies), if at all, from the time of the baseline to the current level of severity. 

The examination report must include a complete rationale for all opinions expressed.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation provided for that conclusion.  The examiner is advised that the lack of contemporaneous service treatment records, alone, showing complaints or diagnoses of these conditions is insufficient rationale for a nexus opinion.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Finally, after reviewing all of the evidence received since the last prior adjudication and undertaking any other development deemed appropriate to include VA examinations and/or opinions, re-adjudicate the appeal.  If the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






